         Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Latricia Flowers-Carter, et al.,                 No. CV-18-03836-PHX-DWL
10                     Plaintiffs,                        ORDER
11       v.
12       Braun Corporation,
13                     Defendant.
14
15             On March 31, 2021, after briefing and oral argument, the Court resolved the parties’
16   cross-motions for partial summary judgment. (Doc. 213.) The Court granted partial
17   summary judgment in Plaintiffs’ favor with respect to Braun Corporation’s (“Braun”)
18   liability under the Arizona Assistive Devices Warranty Act (“AADWA”). (Id. at 15-33.)
19   The Court granted partial summary in Braun’s favor with respect to Plaintiffs’ common-
20   law breach of warranty claim and on Plaintiffs’ ability to recover non-economic damages
21   under AADWA. (Id. at 34-46.) Plaintiffs now move the Court to reconsider aspects of its
22   ruling. (Doc. 216.)1 For the following reasons, the motion is denied.
23                                           DISCUSSION
24   I.        Legal Standard
25             “The Court will ordinarily deny a motion for reconsideration of an Order absent a
26   showing of manifest error or a showing of new facts or legal authority that could not have
27   been brought to its attention earlier with reasonable diligence.” LRCiv. 7.2(g)(1). “No
28   1
            The Court declines to order the filing of a response to Plaintiffs’ motion. LRCiv.
     7.2(g)(2).
      Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 2 of 7



 1   motion for reconsideration of an Order may repeat any oral or written argument made by
 2   the movant in support of or in opposition to the motion that resulted in the Order. Failure
 3   to comply with this subsection may be grounds for denial of the motion.” Id.
 4          Reconsideration is an “extraordinary remedy” that is available only in “highly
 5   unusual circumstances.” Kona Enters., Inc. v. Est. of Bishop, 229 F.3d 877, 890 (9th Cir.
 6   2000) (internal quotation marks omitted). Mere disagreement with a previous order is an
 7   insufficient basis for reconsideration. Leong v. Hilton Hotels Corp., 689 F. Supp. 1572,
 8   1573 (D. Haw. 1988).
 9   II.    Plaintiffs’ Motion
10          Plaintiffs move for modification of two aspects of the Court’s order: (1) the decision
11   on the scope of damages available under AADWA (Doc. 216 at 1-3); and (2) the denial of
12   summary judgment as to liability with respect to Plaintiff Latricia Flowers-Carter’s May 1,
13   2018 conversation with a Braun representative (id. at 4-6).
14          Plaintiffs have not demonstrated any error, let alone manifest error, in the Court’s
15   rulings on either of those issues, nor have they raised any new facts or legal authority that
16   could not have been addressed earlier with reasonable diligence. Indeed, Plaintiffs’
17   contentions largely rehash arguments that were extensively briefed and carefully
18   considered in the Court’s order. (Doc. 178 at 9-11 [damages]; Doc. 179 at 7-10 [May 1,
19   2018 conversation]; Doc. 181 at 2-3, 6-7 [May 1, 2018, conversation]; Doc. 182 at 5-8
20   [damages]; Doc. 190 at 5-6 [damages]; Doc. 191 at 1-4 [May 1, 2018 conversation]; Doc.
21   213 at 5-8 [May 1, 2018 conversation], 22-23 [May 1, 2018 conversation], 34-41
22   [damages].) As a result, Plaintiffs’ motion for reconsideration fails to comply with LRCiv
23   7.2(g) and may be denied on that basis alone. Goodstein v. Cont’l Cas. Co., 509 F.3d 1042,
24   1051 (9th Cir. 2007) (district court did not abuse its discretion in denying motion for
25   reconsideration for failure to “meet the burden imposed by the Local Rules”); Fuller v.
26   M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991) (district court did not err in denying
27   motion for reconsideration where movants “presented no arguments which the court had
28   not already considered and rejected”).       Cf. Motorola, Inc. v. J.B. Rodgers Mech.


                                                 -2-
         Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 3 of 7



 1   Contractors, 215 F.R.D. 581, 586 (D. Ariz. 2003) (denying motion for reconsideration
 2   where party had “specifically argued th[e] same point” before, failed to show “material
 3   differences in fact or law that were not and could not have been presented to the Court prior
 4   to its decision,” and did not “allege new facts, an intervening change in the law, or that the
 5   Court failed to consider facts that were before it”). The Court nonetheless briefly addresses
 6   the merits of Plaintiffs’ motion.
 7           A.     AADWA Damages
 8           Plaintiffs’ first reconsideration argument centers on AADWA’s remedial provision,
 9   which provides in relevant part as follows:
10           In addition to any other remedy, a consumer may bring an action in superior
             court to recover damages caused by a violation of this section. The court
11
             may award the prevailing consumer triple the amount of any pecuniary loss
12           plus costs, disbursements and attorney fees. The court may also award any
             equitable relief deemed appropriate by the court.
13
14   A.R.S. § 44-1355(C). In the March 31, 2021 order, the Court determined that its power to

15   award relief under AADWA was determined by the second sentence of this provision, such

16   that Plaintiffs could only recover up to “triple the amount of any pecuniary loss,” as well

17   as costs, disbursements, and attorneys’ fees. (Doc. 213 at 36-41.)2

18           Reprising their opposition to Braun’s motion for summary judgment, Plaintiffs urge

19   the Court to reconsider this conclusion because the first sentence of § 44-1355(C) states

20   that a consumer may recover “damages” for an AADWA violation and the term “damages”

21   encompasses broader relief than pecuniary losses alone.                (Doc. 216 at 1-3.)

22           Plaintiffs begin by arguing that because some of the categories listed in the second

23   sentence of § 44-1355(C) are not considered damages, but other forms of relief, “they must

24   be read as increasing the Court’s power as opposed to limiting it.” (Id. at 2.) This argument

25   (which Plaintiffs did not raise before) lacks merit—regardless of whether remedies such as

26   trebling and attorneys’ fees are considered “damages,” the second sentence of § 44-

27   1355(C) is properly understood as identifying the universe of remedies that courts are

28   2
            The third sentence of § 44-1355(C) allows courts to award equitable relief, but
     Plaintiffs do not seek any equitable relief in this case. (Doc. 38 at 39.)

                                                   -3-
      Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 4 of 7



 1   empowered to award in AADWA actions. (Doc. 213 at 37 [“[T]he second sentence
 2   addresses the power of the court to provide [] redress, specifically enumerating the type of
 3   relief the court may provide.”].) Thus, “to the extent there is a conflict between them,” the
 4   “more specific enumeration of remedies in the second sentence controls the general,
 5   undefined use of ‘damages’ in the first sentence.” (Id. at 38.)
 6          Plaintiffs next argue that because the enumerated remedies include one remedy that
 7   can be construed as damages—“triple the amount of any pecuniary loss”—and others that
 8   are not generally considered damages, the doctrine of expressio unius does not apply.
 9   (Doc. 216 at 2-3.) According to Plaintiffs, a better reading of § 44-1355(C) is that it
10   “requires an award of damages, but permits an award of treble pecuniary damages,
11   attorney’s fees, and costs.” (Id. at 3.) This argument is not frivolous, but it is another that
12   the Court already expressly considered and rejected. As noted (Doc. 213 at 39), Arizona
13   law is clear that “[i]t is for the legislature to make policy decisions about the scope of
14   recoverable damages in a statutory cause of action.” In re Estate of Winn, 237 P.3d 628,
15   630 (Ariz. Ct. App. 2010). AADWA provides that the court “may award” “triple the
16   amount of any pecuniary loss plus” the other enumerated remedies. A.R.S. § 44-1355(C)
17   (emphasis added). Given that “may” is a term of permission, the second sentence of § 44-
18   1355(C) functions as a grant of judicial power. (Doc. 213 at 37-39.) This language, and
19   the lack of terms indicating the list is nonexhaustive, strongly suggests that the legislature
20   intended to limit courts’ power to the expressly designated forms of relief. To hold
21   otherwise would contravene the principle that it is not a court’s place to “read into a statute
22   something that is not within the manifest intent of the legislature as indicated by the statute
23   itself” or to “inflate, expand, stretch, or extend a statute to matters not falling within its
24   express provisions.” Estate of Winn, 237 P.3d at 630 (emphases added). In other words,
25   the context and syntax of the statute indicate that application of expressio unius is
26   appropriate under Arizona law. City of Surprise v. Ariz. Corp. Comm’n, 437 P.3d 865, 870
27   (Ariz. 2019).
28          Plaintiffs next argue that the Court was incorrect in applying the “interpretive


                                                  -4-
      Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 5 of 7



 1   principle that a specific provision controls a more general provision on the same subject”
 2   because this principle “makes sense when dealing with two different statutes” but “does
 3   not make sense when examining two clauses of a single statutory provision that only ever
 4   apply to the same matter.” (Doc. 216 at 3.) This argument falls short for several reasons.
 5   First, it ignores that Arizona courts have applied this principle in analogous circumstances.
 6   State v. Lumbermen’s Indem. Exch., 209 P. 294, 310 (Ariz. 1922) (holding that “where
 7   general terms or expressions in one part of a statute are inconsistent with more specific or
 8   particular provisions in another part, the particular provisions will be given effect as clearer
 9   and more definite expressions of the legislative will”) (internal quotation marks omitted).
10   See also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal
11   Texts 184 (2012) (“The [general/specific] rule applies to contradictory provisions in a
12   single statute no less than to contradictory provisions in a contract.”). Second, courts must
13   read a statute’s provisions harmoniously, State v. Razo, 988 P.2d 1119, 1120 (Ariz. Ct.
14   App. 1999), and the Court concluded that the most harmonious reading of § 44-1355(C)
15   was that the first sentence provides for a consumer’s right to bring a cause of action under
16   AADWA while the second sentence specifies the list of remedies a court may award to a
17   prevailing plaintiff. (Doc. 213 at 37-38.) Thus, contrary to Plaintiffs’ argument, the
18   Court’s reading does not render the first sentence of § 44-1355(C) a nullity. Third,
19   Plaintiffs fail to acknowledge that the general-specific principle was only one of several
20   considerations that the Court used to inform its interpretation. It was the differing subjects
21   of the first two sentences of § 44-1355(C), the general-specific principle, and expressio
22   unius, taken together, that guided the Court’s analysis, alongside the maxim that “the
23   crafting of [] a statutory remedy is the province of the legislature, not the courts,” so even
24   if the Court were concerned that a statutory remedy “creates certain hardships for
25   consumers,” “any extension of a statutory remedy is for the legislature.”               Hull v.
26   DaimlerChrysler Corp., 99 P.3d 1026, 1028-29 (Ariz. Ct. App. 2004).
27          …
28          …


                                                  -5-
      Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 6 of 7



 1         B.     May 1, 2018 Conversation Between Flowers-Carter And Braun
 2         Plaintiffs urge the Court to reconsider its denial of summary judgment in their favor
 3   on whether Braun’s 30-day obligation to replace or refund Plaintiffs’ van was triggered by
 4   Flowers-Carter’s May 1, 2018 phone conversation with Braun representative Elaine
 5   Haschel. (Doc. 216 at 4-6.) Plaintiffs argue that AADWA “does not allow warrantors to
 6   negate” a consumer’s demand “via bargaining,” because § 44-1352(D) provides that the
 7   consumer “may direct the manufacturer to perform [a return or replacement] and the
 8   manufacturer shall comply with the option chosen by the consumer” and § 44-1355(B)
 9   provides that “[a]ny waiver of rights by a consumer is void.” (Id.)
10         Plaintiffs misapprehend the nature of the Court’s ruling concerning the May 1, 2018
11   conversation. The Court agrees that if a consumer directs the manufacturer to replace or
12   refund the vehicle, the manufacturer must comply. Id. § 44-1352(D). But the issue raised
13   by Plaintiffs’ motion for summary judgment was whether, viewing all evidence in the light
14   most favorable to Braun and drawing all reasonable inferences in Braun’s favor, Flowers-
15   Carter had in fact directed Braun to replace the van on May 1, 2018. See, e.g., Rookaird
16   v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018). The parties introduced conflicting
17   evidence regarding the content and outcome of the May 1, 2018 phone call and a reasonable
18   jury could conclude that, although Flowers-Carter initially demanded a replacement, she
19   then withdrew that demand and agreed to allow further repairs. (Doc. 213 at 22-23.) This
20   would not mean that Braun “negated” Flowers-Carter’s demand for a replacement through
21   negotiation, but that Flowers-Carter withdrew her demand and therefore did not “direct
22   [Braun] to perform” a replacement. A.R.S. § 44-1352(D). It also does not imply, as
23   Plaintiffs contend, that “Plaintiffs somehow waived their right to a replacement” or that
24   Braun only “conditionally” accepted Plaintiffs’ demand. (Doc. 216 at 5-6.) These
25   potential interpretations of the May 1, 2018 phone call may be plausible, but, viewing the
26   facts and drawing all reasonable inferences in Braun’s favor, it is also plausible that
27   Flowers-Carter did not in fact direct Braun to replace the vehicle because she withdrew
28   that demand and consented to further repairs. The Court is not the final arbiter of this


                                                -6-
      Case 2:18-cv-03836-DWL Document 217 Filed 04/21/21 Page 7 of 7



 1   dispute—the jury is.
 2         Accordingly,
 3         IT IS ORDERED that Plaintiffs’ motion for reconsideration (Doc. 216) is denied.
 4         Dated this 21st day of April, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
